TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 2, 2018



                                      NO. 03-18-00275-CV


                                   Daniel Wiegrefe, Appellant

                                                 v.

                                  Jennifer Wiegrefe, Appellee




    APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
         VACATED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on January 18, 2018. The appellant

has filed a motion to dismiss the appeal and remand the case to the trial court, and having

considered the motion, the Court agrees that the motion should be granted in part. Therefore, the

Court grants the motion in part; sets aside the trial court’s judgment without regard to the merits;

and remands the case to the trial court for rendition of judgment in accordance with the parties’

agreement. Each party shall pay the costs of the appeal incurred by that party, both in this Court

and the court below.